ORDER
This matter was before the Supreme Court on May 10,1994, pursuant to an order directing both parties to appear and to show cause *312why the issues raised in this appeal should not be summarily decided. In this case the defendant, Claire A. Connors, has appealed from a Superior Court order granting motion for summary judgment of plaintiff, Citizens Trust Company. After reviewing the memo-randa submitted by the parties and after hearing their counsel in oral argument, the court concludes that cause has not been shown.
A party opposing a motion for summary judgment “may not rest upon mere allegations or denials in its pleadings [but] has an affirmative duty to set forth specific facts showing a genuine issue of fact to be resolved at trial.” Russian v. Life-Cap Tire Services, Inc., 608 A.2d 1145, 1147 (R.I.1992) (citing Quimette v. Moran, 541 A.2d 855, 856 (R.I.1988). The defendant in this instance has failed to identify any evidence of any genuine issue of material fact. Therefore, the trial justice properly granted plaintiffs motion.
For these reasons the defendant’s appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.